DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 24 June 2021. Claims 1-20 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign priority application has been received. The present application is a continuation of a PCT application filed on 09 December 2019. 
Information Disclosure Statement
The IDS received on 04 October 2021 has been considered. 
Drawings
The grayscale figures received on 24 June 2021 have been converted to a black-and-white format and placed in the application file. In some instances the conversion has resulted in the figures having a different appearance from the original. If desired, a petition for acceptance of color drawings under 37 CFR 1.84(a)(2) may be filed. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,922,969 B2 (Song et al., hereinafter "Song"). 

As to claim 1, Song discloses a positioning method, comprising: 
	obtaining coordinates of a terminal device, data of a plurality of collection points of a road divider, and candidate road features describing features of a plurality of candidate roads (col 11 ln 54-60 - "the computer vision system 74 synthesizes and processes sensor data and predicts the presence, location, classification, and/or path of objects and features of the environment of the vehicle 10. In various embodiments, the computer vision system 74 can 
	wherein the plurality of candidate roads are roads located in a first range of the coordinates of the terminal device (col 12 ln 55-61 - "A vehicle 430 on the elevated freeway 410 may have the same or similar GPS coordinates as a vehicle 440 on the local roadway. [...] The elevated freeway detection system detects the distance of the vehicle 440 from the elevated freeway 410", col 12 ln 65-col 13 ln 2 - "the elevated freeway detection system in the vehicles may detect [...] the distance or latitude and longitude components from an elevated freeway 410 to make a determination whether or the vehicle is on the elevated freeway 410"), 
	wherein the road divider is located on an edge of a road on which the terminal device is located (col 11 ln 54-60, col 12 ln 21-25), and 
	wherein the plurality of collection points are collection points at which a sensor collects data on the road divider (col 11 ln 54-60, col 12 ln 21-25); 
	calculating, based on the data of the plurality of collection points, a road feature describing a feature of the road, wherein the road feature indicates a change in a shape of the road (col 12 ln 25-29 - "Such detected image features parameter data is utilizable by the guidance system 78 to determine upon a trajectory for the vehicle 10. The vehicle control system 80 works with actuator system 30 to traverse such a trajectory"); 

	matching the coordinates of the terminal device to the target road to obtain corrected coordinates of the terminal device (col 13 ln 37-40 - "The map matching module 530 provides for a more accurate calibration of the vehicle position than the map data received from the mapping database").

As to claim 2, Song discloses the method of claim 1, and further discloses wherein the candidate road features comprise candidate road types describing types of the plurality of candidate roads (col 12 ln 55-61, col 12 ln 65-col 13 ln 2), and 
	wherein the method further comprises: 
	determining, based on the road feature, a road type describing a type of the road (col 12 ln 61-64 - "the elevated freeway system detects pedestrian traffic or other characteristics to determine whether the vehicle is on a local roadway 420 or on the elevated freeway 410", col 
	selecting the target road from the plurality of candidate roads based on the road type and the candidate road types (col 14 ln 3-6, col 14 ln 20-23).

As to claim 3, Song discloses the method claim 2, and further discloses wherein the road type is an elevated road or a non-elevated road, and wherein the candidate road types are an elevated road or a non-elevated road (col 13 ln 32-37, col 14 ln 3-6, col 14 ln 20-23).

As to claim 4, Song discloses the method of claim 2, and further discloses wherein the terminal device is within an intersection range (col 13 ln 23-29 - "as the vehicle approaches and enters a limited access freeway, the positioning module 510 provides a current vehicle location which may include data such as the latitude and longitude coordinates of the entrance to the limited access freeway, the elevation of the limited access freeway, a positioning error estimation from the limited access freeway to the vehicle position", col 14 ln 65-col 15 ln 2 - "the criteria is re-checked [...] to determine whether there has been a change such as the vehicle exiting from the freeway to a local roadway or the vehicle entering the freeway from the local roadway"), and 
	wherein the method further comprises determining, based on the road feature, an intersection type describing a type of an intersection at which the terminal device is located, wherein the intersection type is an intersection of an elevated road or an intersection of a non-elevated road (col 13 ln 23-29, col 14 ln 3-6, col 14 ln 65-col 15 ln 2).


	wherein the method further comprises determining the intersection type (col 14 ln 3-6).

As to claim 6, Song discloses the method of claim 1, and further discloses wherein the road feature comprises at least one of an average value of slopes of the road divider at the plurality of collection points, a variance of the slopes of the road divider at the plurality of collection points, an average value of distances between the plurality of collection points and the terminal device, or a variance of the distances between the plurality of collection points and the terminal device (col 13 ln 53-58 - "This map matching is based on a variable matching probability level that can be calibrated at different threshold to avoid false determinations or false matches of the position of the vehicle. That is, the probability may be based on historic statistical information, averages of this historic information or derived momentarily using the inputted data").

As to claim 7, Song discloses the method of claim 1, and further discloses the method further comprising: 
	obtaining coordinates of a moving target and that are collected by the sensor, wherein the coordinates of the moving target are coordinates of the moving target relative to the sensor (col 11 ln 54-57 - "the computer vision system 74 synthesizes and processes sensor data and predicts the [...] path of objects and features of the environment of the vehicle 10"); 

	determining, based on the movement feature, the road type (col 12 ln 21-25, col 12 ln 61-64).

As to claim 8, Song discloses the method of claim 7, and further discloses wherein the movement feature is at least one of a movement speed or a slope of a movement track of the moving target (col 11 ln 54-57).

As to claim 9, Song discloses the method of claim 1, and further discloses the method further comprising calculating a matching degree between each of the plurality of candidate roads and the coordinates of the terminal device (col 13 ln 32-37), 
	wherein the matching degree of a first candidate road that is in the plurality of candidate roads and that has a same type as the road is greater than the matching degree of a second candidate road that is in the plurality of candidate roads and that has a different type from the road (col 18 ln 13-21 - "When the vehicle is next to or close to the limited access freeway 800 the reliability or accuracy of the map data is low and the map matching probability 810 with the sensed data is therefore low. When the vehicle is on the limited access freeway 800, the sensed data of the vehicle and the local map data of the location of the vehicle are closely aligned and therefore the map matching probability is high of the high matching probability 820"), and 


As to claim 10, Song discloses the method of claim 1, and further discloses wherein the sensor is a radar (col 11 ln 54-60).

As to claim 11, Song discloses an electronic device, comprises: 
	a memory configured to store instructions (col 4 ln 55-62 - "the term module refers to [...] a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs"); and 
	a processor coupled to the memory and configured to execute the instructions (col 4 ln 55-62), which when executed, cause the processor to be configured to: 
	obtain coordinates of a terminal device, data of a plurality of collection points of a road divider, and candidate road features describing features of a plurality of candidate roads (col 11 ln 54-60, col 12 ln 21-25), 
	wherein the plurality of candidate roads are roads located in a first range of the coordinates of the terminal device (col 12 ln 55-61, col 12 ln 65-col 13 ln 2), 
	wherein the road divider is located on an edge of a road on which the terminal device is located (col 11 ln 54-60, col 12 ln 21-25), and 
	wherein the plurality of collection points are collection points obtained when a sensor collects the road divider (col 11 ln 54-60, col 12 ln 21-25); 

	select a target road from the plurality of candidate roads based on the road feature and the candidate road features (col 13 ln 32-37, col 14 ln 3-6, col 14 ln 20-23); and 
	match the coordinates of the terminal device to the target road to obtain corrected coordinates of the terminal device (col 13 ln 37-40).

As to claim 12, Song discloses the electronic device of claim 11, and further discloses wherein the candidate road features comprise candidate road types describing types of the plurality of candidate roads (col 12 ln 55-61, col 12 ln 65-col 13 ln 2), and 
	wherein the instructions further cause the processor to be configured to: 
	determine, based on the road feature, a road type describing a type of the road (col 12 ln 61-64, col 16 ln 27-30); and 
	select the target road from the plurality of candidate roads based on the road type and the candidate road types (col 14 ln 3-6, col 14 ln 20-23).

As to claim 13, Song discloses the electronic device of claim 12, and further discloses wherein the road type is an elevated road or a non-elevated road, and wherein the candidate road types are an elevated road or a non-elevated road (col 13 ln 32-37, col 14 ln 3-6, col 14 ln 20-23).


	wherein the instructions further cause the processor to be configured to determine, based on the road feature, an intersection type describing a type of an intersection at which the terminal device is located, wherein the intersection type is an intersection of an elevated road or an intersection of a non-elevated road (col 13 ln 23-29, col 14 ln 3-6, col 14 ln 65-col 15 ln 2).

As to claim 15, Song discloses the electronic device according to claim 14, and further discloses wherein the road feature meets a preset threshold (col 13 ln 32-37), and 
	wherein the instructions further cause the processor to be configured to determine the intersection type (col 14 ln 3-6).

As to claim 16, Song discloses the electronic device of claim 11, and further discloses wherein the road feature comprises at least one of an average value of slopes of the road divider at the plurality of collection points, a variance of the slopes of the road divider at the plurality of collection points, an average value of distances between the plurality of collection points and the terminal device, or a variance of the distances between the plurality of collection points and the terminal device (col 13 ln 53-58).

As to claim 17, Song discloses the electronic device of claim 11, and further discloses wherein the instructions further cause the processor to be configured to: 

	calculate a movement feature of the moving target based on the coordinates of the moving target, wherein the movement feature indicates a movement state of the moving target (col 12 ln 21-25, col 12 ln 61-64); and 
	determine, based on the movement feature, the road type (col 12 ln 21-25, col 12 ln 61-64).

As to claim 18, Song discloses the electronic device of claim 17, and further discloses wherein the movement feature is at least one of a movement speed or a slope of a movement track of the moving target (col 11 ln 54-57).

As to claim 19, Song discloses the electronic device according to claim 11, and further discloses wherein the instructions further cause the processor to be configured to calculate a matching degree between each of the plurality of candidate roads and the coordinates of the terminal device (col 13 ln 32-37), 
	wherein the matching degree of a first candidate road that is in the plurality of candidate roads and that has a same type as the road is greater than the matching degree of a second candidate road that is in the plurality of candidate roads and that has a different type from the road (col 18 ln 13-21), and 


As to claim 20, Song discloses the electronic device of claim 11, and further discloses wherein the sensor is a radar (col 11 ln 54-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of map matching in a vehicle positioning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TODD MELTON/Primary Examiner, Art Unit 3669